DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of Claims
This action is in response to the non-final action mailed on 12 May 2021.   Claims 1-19, 24, 25, 33-34 and 38-39 have been   cancelled.   Claims 40 and 41 have been added.  Claims 20-23, 26-32, 35-36, and 40-41 are currently pending and have been examined. 
Terminal Disclaimer
The terminal disclaimer filed on 12 May 2021 to overcome a nonstatutory double parent rejection has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 20-23, 26-32, 35-36 and 40-41are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Regrading 35 U.S.C 101 Prong 1:  The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. The claim does not recite a mathematical relationship, formula, or calculation. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. With respect to mental processes, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite a certain method of organizing human activity such as a fundamental economic concept or eligible because it does not recite a judicial exception.

Regarding 35 U.S.C 103(a) rejections: 

Marshall (US Pub., No., 2002/0116266 A1) discloses creating categories of individual and assigning individual to the category based on factor stored in the individual background profile and identifying preferred customers and other categories of individual and to provided individual with the level of the circumstance serve that appropriate under the circumstance.  


Herz (US Pub., 2001/001/4868) discloses the system for the automatic determination of customized prices and promotions are (1) to identify offers that are appropriated for each shopper (2) to help the shopper become informed about these avaible offers and (3) to facilitate any or all the necessary transaction such as electronic order o payment if shoppers decide to accept an offer.
Chambliss et al (US Patent No., 7, 228, 354 B2)
Robinson et al (US Patent No., 7, 437,330 B1) discloses a system and method for categorizing transactions.  More particularly, the present invention relates to a system and method for categorizing transactions via one or more transaction identifiers.
Schmeyer (US Pub., 2008/0249813 A1) discloses an automated consumer rewards/incentive program that accepts a registration of a consumer.  The registration entitles the consumer to receive the benefits of the incentive program.
Comerford et al (US Pub., 2006/0122921 A1) discloses the financial account status of the customer is monitored by collecting the financial and personal data of customer.  The offer is sent to the customer, according to result of offer sending determination performed based on monitored location and account status of the customer.

However, none of the above references, either alone or in combination fails to discloses”  identify at least one customer of a plurality of customers that meets the individualized dynamically adjusted threshold by searching at least one database comprising account information of each customer of the plurality of customers and the dynamically adjusted threshold being adjusted based on a length of time of holding the reward units by each customer, transaction history data of each customer, customer transaction frequency information, information associated with lengths of time between transactions of each customer, information associated with average and median transaction values of each customer, customer transaction location information, transaction account and reward account establishment date information, customer demographic information, or customer financial asset information, wherein the at least one database comprising transaction history archive information corresponding to one or more historical records of a transaction performed by the identified at least one customer; 1111325042determine a probability of acceptance by the identified at least one customer based on the transaction history archive information of the at least one customer, wherein the transaction history archive information is categorized by: 
dividing the transaction history archive information temporally or geographically, indexing the divided information in one or more tables or charts; and 
process the one or more tables or charts to determine patterns of transaction activity in determining the probability of acceptance of the reward redemption offer; 
adjust a reward redemption offer based on the probability of acceptance” 

  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
 Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682